UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1574


AMERICAN HUMANIST ASSOCIATION; JOHN DOE and JANE DOE, as
parents and next friends of their minor child; JILL DOE,

                Plaintiffs - Appellants,

           v.

GREENVILLE COUNTY SCHOOL DISTRICT,

                Defendant – Appellee,

and

BURKE ROYSTER, in his individual capacity; JENNIFER GIBSON,
in her individual capacity,

                Defendants,

-------------------------

SOUTH CAROLINA DEPARTMENT OF EDUCATION; SENATOR GEORGE E.
“CHIP” CAMPSEN, III

                Amici Supporting Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     Bruce H. Hendricks, District
Judge. (6:13-cv-02471-BHH)


Argued:   May 10, 2016                       Decided:   June 21, 2016


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.
Dismissed   in  part,   vacated  in   part,   and  remanded with
instructions by unpublished opinion.      Judge Keenan wrote the
opinion, in which Judge Shedd and Judge Duncan joined.


ARGUED: Monica Lynn Miller, AMERICAN HUMANIST ASSOCIATION,
Washington, D.C., for Appellants. Thomas Kennedy Barlow, CHILDS
& HALLIGAN, P.A., Columbia, South Carolina, for Appellee.    ON
BRIEF: Aaron Joel Kozloski, CAPITOL COUNSEL, LLC, Lexington,
South Carolina, for Appellants.      John M. Reagle, CHILDS &
HALLIGAN, P.A., Columbia, South Carolina; R. Douglas Webb,
General Counsel, GREENVILLE COUNTY SCHOOL DISTRICT, Greenville,
South Carolina, for Appellee.    Jeremy D. Tedesco, Scottsdale,
Arizona, David A. Cortman, J. Matthew Sharp, Rory T. Gray,
ALLIANCE DEFENDING FREEDOM, Lawrenceville, Georgia, for Amicus
Senator George E. Campsen III.       Miles E. Coleman, Jay T.
Thompson, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Columbia,
South Carolina, for Amicus South Carolina Department of
Education.


Unpublished opinions are not binding precedent in this circuit.




                                2
BARBARA MILANO KEENAN, Circuit Judge:

     Plaintiffs,         the    American    Humanist       Association     (AHA),    AHA

members John and Jane Doe, and the Does’ daughter Jill, filed

this action against the Greenville County South Carolina School

District (the school district, or the district), alleging that

certain    policies      and     practices      of   the   district      violated     the

Establishment Clause of the First Amendment.                            The plaintiffs

claimed     that    the        school   district       unlawfully        endorsed    and

promoted religion by its past practices of including school-

sponsored       prayer    at    graduation      ceremonies        and   holding     those

events     in     Christian-based          venues.          The     plaintiffs       also

challenged as unconstitutional the district’s current policies,

which     prohibit       school-sponsored            prayer     but     allow     prayer

initiated and led by students, and restrict the appearance of

religious iconography when school events are held in religious

venues.

     With respect to the school district’s past practices, the

district court held that the past practice of school-sponsored

prayer at graduation events was unconstitutional, and the school

district    does     not       challenge    this      holding     on    appeal.      The

district court failed to address the school district’s past use

of religious venues for graduation ceremonies.

     With regard to the current policies, the district court

held that the revised policy permitting student-initiated prayer

                                            3
at   graduation      events         is    constitutional,          but       declined       on   the

ground    of    mootness       to        address       the   constitutionality              of   the

revised policy concerning the use of religious venues.

      After the plaintiffs filed this appeal from the district

court’s judgment, the school district filed a motion to dismiss

the appeal for lack of subject matter jurisdiction based on the

Doe family’s relocation to another state.                          For the reasons that

follow, we grant in part and deny in part the school district’s

motion    to    dismiss       the    appeal.            We   vacate      a    portion       of   the

district       court’s       judgment,          and    remand    the     case    for        further

proceedings consistent with this decision.


                                                 I.

      Since at least 1951, Christian prayers have been included

in   graduation      ceremonies            at    Mountain       View     Elementary         School

(MVES) and at other public schools in the district.                                  On May 30,

2013, Jill Doe, a fifth-grade student at MVES, and her parents

attended       the   school’s        annual           graduation     ceremony         for    fifth

graders (the 2013 ceremony).                     The 2013 ceremony was held in the

Turner     Chapel       at    North        Greenville        University,         a     Christian

institution      affiliated          with       the     Southern      Baptist        Convention.

The chapel usually serves as a place of worship, and has a cross

affixed    to     the    podium          and     stained     glass       windows      depicting

Christian imagery.


                                                  4
       During the 2013 ceremony, two students delivered Christian

prayers, which were listed on the printed program for the event.

MVES school officials had selected the students to deliver the

prayers, and had approved the prayers’ content.

       In June 2013, AHA sent a letter to the school district

expressing          concern     about        school        sponsorship       of   sectarian

graduation         ceremonies.         The    school        district     responded     in   a

letter describing two major revisions that it had implemented

with regard to its school graduation programs.

       In its first policy change, the district represented that

it would not prohibit prayers at school events, but explained

that     any       such     prayers     would         be     given     “under     different

circumstances”         from    the     2013    ceremony,        namely,      that    prayers

would be permitted “as long as the prayer or message is student-

led    and    initiated       and    does     not   create     a     disturbance     to   the

event”       (the    revised        prayer    policy).          The     second      revision

directed that if a religious venue would be used for future MVES

events, the school district would “ensure that the space . . .

is devoid of religious iconography that would lead a reasonable

observer to believe that the [d]istrict is endorsing religion”

(the revised chapel policy).                    In addition, the letter stated

that the district would “continue to monitor events at [MVES] as

well    as    at    other     schools    to    ensure       that     these   policies     and

practices are adhered to throughout the [d]istrict.”

                                               5
       In September 2013, the plaintiffs filed suit against the

school      district,       alleging       claims         under    42    U.S.C.     § 1983   for

violations        of     the      Establishment           Clause. 1        The      plaintiffs’

allegations          included       that     plaintiff            AHA     is    a   membership

organization working to preserve the separation of church and

state, and that AHA’s members included plaintiffs John and Jane

Doe and other parents of children who attend schools in the

district.

       The plaintiffs alleged that at the 2013 ceremony, Jill Doe

felt       coerced     to      participate           in    school-sponsored            religious

activity.          The      plaintiffs      also          alleged       that    Jill   and   her

siblings      wished        to    attend    future          graduation         ceremonies    and

school events in the district, but did not want to be subjected

to sectarian prayers at events conducted in religious venues.

Based on these allegations, the plaintiffs asserted claims for

damages, and requested a declaratory judgment that the school

district’s past practices of endorsing prayers at school events

(the       past   prayer         claim)    and       of    holding       school     events    in

religious         venues         (the     past       chapel       claim)        violated     the

Establishment Clause.               The plaintiffs also sought a declaration

that the revised prayer and chapel policies are unconstitutional

       1
       The plaintiffs originally named Burke Royster, district
superintendent,  and  Jennifer   Gibson,   MVES  principal,   as
defendants. However, they later were dismissed from the suit.



                                                 6
and requested a permanent injunction prohibiting all prayer at

school events (the prospective prayer claim) and barring the use

of any religious venue for school events (the prospective chapel

claim).

       After the parties filed cross motions for summary judgment,

the district court issued its decisions. 2                       With respect to the

past       prayer    claim,        the   court    concluded        that    the   school

district’s practice of including prayer at school events, which

involved      selection       of    students      to   deliver     the     prayers    and

approval of the content of those prayers, was unconstitutional.

The court awarded the plaintiffs $1 in nominal damages for the

past prayer claim, but did not address the past chapel claim.

       With respect to the prospective prayer claim, the court

held in favor of the school district.                     The court concluded that

the    revised       policy    permitting        prayer    led    and     initiated   by

students       was    constitutional,           because     the    policy     had     “no

religious purpose or effect” and did not “improperly entangle

       2
       Before filing motions for summary judgment, the plaintiffs
moved for a preliminary injunction and to continue to keep their
true identities under seal. After a hearing, the district court
denied both motions without written order.    Am. Humanist Ass’n
v. Greenville Cty. Sch. Dist., 571 F. App’x 250 (4th Cir. 2014).
Because the court provided no analysis, this Court remanded the
case for reconsideration. Id. On remand, the court granted the
unopposed motion to proceed anonymously.    The court denied the
motion for preliminary injunction and allowed the case to
proceed to a consideration of the merits before the end of May
2015, when graduations next would take place.



                                            7
the State with religion.”            Accordingly, the court declined to

grant    injunctive      relief    prohibiting      all       prayer    from   future

school events in the district.

     The court also held in favor of the school district on the

prospective chapel claim and denied injunctive relief.                         During

the course of litigation, the Doe family had moved within the

school district.         Because their children’s new schools had not

previously used religious venues for school events, the district

court concluded that the claim was moot on the ground that the

plaintiffs lacked a reasonable expectation of future injury. 3

     After     the   plaintiffs     timely      filed    this    appeal     from    the

district court’s judgment, the Doe family moved to Alabama.                         As

a result, the school district filed a motion to dismiss in this

Court asserting that the entire appeal is now moot.



                                         II.

     Before we can consider the arguments that the plaintiffs

raise     on   appeal,     we     must    address       the    school     district’s

contention that this appeal is moot.                The district argues that

because    the   Doe   family     moved    to   Alabama,       the     plaintiffs   no

longer have an interest in the outcome of this appeal.                          Thus,



     3 The district court also rejected the plaintiffs’ assertion
of taxpayer standing.



                                          8
according    to     the   school    district,          this    Court    lacks    subject

matter jurisdiction and is required to dismiss the appeal.

      In considering the school district’s mootness argument, we

first     observe      that     mootness         principles       derive       from    the

requirement      in   Article     III   of       the   Constitution      that    federal

courts may adjudicate only those disputes involving “a case or

controversy.”         Williams v. Ozmint, 716 F.3d 801, 808 (4th Cir.

2013) (citation omitted).               The case-or-controversy requirement

applies to all stages of a case in the federal courts.                          Id.    “It

is not enough that a dispute was very much alive when the suit

was     filed,    but     the      parties        must       continue     to    have     a

particularized,        concrete     stake        in    the    outcome    of    the    case

through all stages of litigation.”                    Id. (quoting Lewis v. Cont’l

Bank Corp., 494 U.S. 472, 477-79 (1990)) (internal quotation

marks and alterations omitted).

      This requirement is of paramount importance, because courts

do not have “authority to give opinions upon moot questions or

abstract propositions, or to declare principles or rules of law

which cannot affect the matter in issue in the case before it.”

Church of Scientology of Cal. v. United States, 506 U.S. 9, 12

(1992) (citation and quotation marks omitted).                          A case becomes

moot “when the issues presented are no longer ‘live’ or the

parties    lack   a    legally     cognizable          interest   in    the    outcome.”

Powell v. McCormack, 395 U.S. 486, 496 (1969).                           “A change in

                                             9
factual circumstances can moot a case on appeal, such as when .

. . an event occurs that makes it impossible for the [appellate]

court     to     grant     any     effectual      relief       to    the    plaintiff.”

Williams, 716 F.3d at 809.

       When a student challenges the constitutionality of school

policies, her claims for injunctive relief generally become moot

upon her graduation, because she lacks an interest in the future

application of school policy.              Mellen v. Bunting, 327 F.3d 355,

364 (4th Cir. 2003).             However, a student who graduates typically

continues to have a live claim for damages against a school for

a past constitutional violation.                 Id. at 365; see Rendelman v.

Rouse, 569 F.3d 182, 187 (4th Cir. 2009) (even if a plaintiff’s

claim for injunctive relief becomes moot, the action is not moot

if she may still be entitled to nominal damages).

       In the present case, the plaintiffs have asserted claims

for both injunctive relief and damages.                        They argue that the

district court erred in entering summary judgment for the school

district       on   the    prospective       prayer      and    prospective      chapel

claims, contending that they were entitled to injunctive relief

because    the      district’s     revised      policies   still      permit    school-

sponsored religious activity barred by the Establishment Clause.

The    plaintiffs      also      argue   that    the    district     court    erred   in

failing to address the past chapel claim, asserting that they

were    entitled      to    nominal      damages       based    on    the    district’s

                                           10
unconstitutional use of religious venues for school events.              We

therefore    consider      these   different     claims     separately   to

determine whether live controversies remain on appeal despite

the Doe family’s move to Alabama. 4

                    A.   Claims for Injunctive Relief

     We     first   address    the    vitality    of      the   plaintiffs’

prospective prayer and prospective chapel claims, in which the

plaintiffs seek a permanent injunction prohibiting all prayer

and use of religious venues for the district’s school events.

We initially conclude that the Does’ interest in such future

remedies has been mooted by their move to Alabama.              See Mellen,

327 F.3d at 364.         Because the Does’ children no longer attend

school in Greenville County, they will not be subject to injury

from implementation of the revised prayer and chapel policies.

We therefore grant the school district’s motion to dismiss with

respect to the prospective prayer and prospective chapel claims

brought by the Does. 5




     4 Because the school district did not appeal the court’s
holding that the district’s past practice of permitting school-
sponsored prayer at school events was unconstitutional, the past
prayer claim is not before us.
     5  We reject the plaintiffs’ contention that the Does’
prospective prayer and prospective chapel claims are “capable of
repetition, yet evading review,” qualifying for an exception to
the mootness doctrine. See Mellen, 327 F.3d at 364 (explaining
that graduated students do not ordinarily qualify for this
(Continued)
                                     11
       AHA contends, nevertheless, that it continues to maintain

an     interest     in     obtaining          injunctive         relief       based       on    its

representation       of     other       AHA     members.              In     support      of     its

position,     AHA    filed        in    this     Court         affidavits         from    several

current members, who are parents of children attending district

schools     that    have     held      events       at    religious         venues       in    which

prayers have been recited.                Thus, AHA asserts that it retains a

live    interest     in     the    outcome       of      the    prospective          prayer     and

prospective        chapel     claims          based      on     its        role    representing

members’ interests.

       In   response,       the     school      district         contends          that   AHA    is

barred from attempting to establish representational standing on

appeal.     Citing Summers v. Earth Island Institute, 555 U.S. 488,

498    (2009),     the     school       district         argues    that       to    demonstrate

standing     for    purposes       of    this       appeal      AHA    was        required,     but

failed,     to     establish           that     it       maintained          representational

standing at the time of the district court’s judgment.                                          The

school district therefore argues that we should not consider

AHA’s submission of new affidavits on appeal, and must dismiss

AHA’s appeal with respect to the prospective prayer and chapel

claims.



exception because after graduation, they will not be subjected
to the school’s policies).



                                               12
     In considering this issue, we observe that a party invoking

federal    jurisdiction        generally     bears    the   burden    to    establish

standing by showing that it suffered an injury that is fairly

traceable to the challenged action and that can be redressed by

the court’s decision.            Friends of the Earth, Inc. v. Laidlaw

Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-81 (2000).                            An

organization ordinarily can establish standing on behalf of its

members when (1) its members “would have standing to sue in

[their]    own     right”;     (2)   “the    organization     seeks     to    protect

interests” consistent with “the organization’s purpose;” and (3)

“neither the claim asserted nor the relief sought requires the

participation of individual members in the lawsuit.”                       Friends of

the Earth, Inc. v. Gaston Copper Recycling Corp., 204 F.3d 149,

155 (4th Cir. 2000) (en banc). 6

     In    Summers,      the     plaintiffs,     a    group    of    environmental

organizations, were unable to establish standing on behalf of

their    members    in   the    district     court,    because   they      could   not

demonstrate any particularized harm suffered by an organization

member.    555 U.S. at 495.          The Supreme Court held that, because



     6   Generally,  plaintiffs   can   establish  standing   in
Establishment Clause cases when the plaintiffs are “spiritually
affronted as a result of direct and unwelcome contact with
alleged religious establishment within their community.”    Moss
v. Spartanburg Cty. Sch. Dist. Seven, 683 F.3d 599, 605 (4th
Cir. 2012) (citation and quotation marks omitted).



                                            13
the plaintiffs were unable to “me[et] the challenge to their

standing at the time of judgment,” the plaintiffs “could not

remedy     the    defect    retroactively”       by   supplementing        the    record

with additional evidence.              Id. at 495 n.*; see Swanson Grp. Mfg.

LLC   v.    Jewell,       790   F.3d    235,    240-41   (D.C.     Cir.    2015)     (in

determining whether plaintiffs had standing, the court would not

consider on appeal supplemental declarations filed after entry

of the judgment).

      Mindful of these principles, we turn to consider whether

AHA established standing at the time of judgment in the district

court.     We address each claim for injunctive relief separately.

                           i. Prospective Prayer Claim

      The district court addressed the merits of the plaintiffs’

prospective       prayer    claim.       The    court    held    that     the    revised

prayer     policy     was       constitutional        and,      thus,     denied     the

plaintiffs’ request for injunctive relief prohibiting all prayer

at school events.          The court did not discern, nor did the school

district raise, any issue regarding the standing of the Does or

of AHA to establish a potential harm based on future application

of the revised prayer policy.

      At    the    time    of   the    court’s    judgment,      the    Doe     children

attended schools in the district that previously had endorsed

prayer at school events and that were subject to the revised

prayer policy.        AHA therefore could have “met a challenge to”

                                           14
standing at the time of judgment because AHA showed that at

least one of its members, John Doe or Jane Doe, would suffer

harm based on the revised prayer policy.                   See Summers, 555 U.S.

at 495 n.*.        Because the Doe family did not move to Alabama

until after the district court entered judgment in this case,

AHA   was   not    required    to    establish        standing    before   entry   of

judgment    based      on     the    interests        of   its     other    members.

Accordingly, we hold that AHA is not barred from seeking to

establish that it continues to have representational standing to

challenge the prospective prayer claim.

      We    decline,        however,     to     review     AHA’s     supplementary

affidavits at this time to determine whether AHA continues to

maintain an interest in obtaining injunctive relief based on its

representation       of     other    member      parents     in     the    district.

Instead, because issues of fact arising from those affidavits

may   require     resolution    in     the    first    instance,    we    remand   the

issue to the district court for jurisdictional discovery.                          See

Nat. Res. Defense Council v. Pena, 147 F.3d 1012, 1024 (D.C.

Cir. 1998) (remanding for jurisdictional discovery when an issue

arose for the first time on appeal, and the record suggested one

manner in which the party “may be able to establish” standing).

      For these reasons, we deny the school district’s motion to

dismiss the prospective prayer claim by AHA.                        We vacate and

remand the portion of the district court’s judgment addressing

                                         15
this claim.       On remand, the court should conduct jurisdictional

discovery to determine whether AHA currently maintains standing

to   pursue    this    claim,    based       on    the       interests     of     its    other

members.       If AHA continues to have a live claim, the court

should     also      consider    whether          its        prior    judgment      on    the

prospective prayer claim should be amended in any respect.

                        ii. Prospective Chapel Claim

      In contrast to the prospective prayer claim, the district

court    did   not    address    the    merits          of    the    prospective        chapel

claim.     The school district asserted at the summary judgment

stage that this claim was moot, because the Doe children had

enrolled in other schools in Greenville County, and none would

be   attending       MVES.      AHA    did    not       attempt       at   that    time     to

establish standing based on its representation of other member

parents.

      The district court concluded that the plaintiffs failed to

establish a potential injury from application of the revised

chapel policy.         The court found that (1) the Doe children no

longer were enrolled in or would attend MVES in the future, and

had moved to schools in the district that had not used Turner

Chapel or other religious facilities for school events; and (2)

the plaintiffs failed to present evidence that the new schools

attended by the Doe children were likely to use such religious

facilities in the future.              The record before us supports the

                                         16
district court’s factual findings and conclusion that the Does

failed      to   establish    a   likelihood      of   injury    from   future

application of the revised chapel policy.

      Thus, because at the time of the district court’s judgment,

AHA had not shown that the Does or any other AHA members were

likely to suffer injury from application of the revised chapel

policy, AHA failed to establish standing in the district court

to challenge that policy. 7         And, under Summers, AHA is barred

from remedying this defect on appeal.             See 555 U.S. at 495 n.*.

Accordingly, we grant the school district’s motion to dismiss

AHA’s prospective chapel claim. 8

                             B. Claim for Damages

      Finally, we address the plaintiffs’ past chapel claim.               The

plaintiffs argue that the Doe family’s move to Alabama does not

moot their past injury claim based on the use of Turner Chapel

for   the    2013   ceremony,     because   the    Does   have   a   continued




      7We also agree with the district court’s conclusion that
the plaintiffs lacked taxpayer standing.
      8We do not read the district court’s holding of mootness
regarding the revised chapel policy as precluding a future
constitutional challenge by AHA to that policy upon AHA’s
demonstration of representational standing.      See S. Walk at
Broadlands Homeowner’s Ass’n v. Openband at Broadlands, 713 F.3d
175, 185 (4th Cir. 2013) (“dismissal for lack of standing – or
any other defect in subject matter jurisdiction - must be one
without prejudice” under Fed. R. Civ. P. 41(b)).



                                      17
interest     in        recovering     nominal           damages     for      this      alleged

constitutional violation.

        In response, the school district argues generally that this

claim is moot, but fails to provide any analysis in support of

its   argument.          Alternatively,       the        district       submits       that   the

claim    should    be     dismissed     because          the    plaintiffs         failed    to

allege a separate claim for nominal damages arising from the use

of Turner Chapel in 2013.             The school district contends that the

plaintiffs instead requested and received nominal damages based

on all state-sponsored religious conduct surrounding the 2013

ceremony.       We disagree with the school district’s argument.

      Initially, we conclude that the plaintiffs continue to have

an interest in the outcome of the past chapel claim despite the

Does’    move     to    Alabama.       The    plaintiffs’           claim       for    nominal

damages based on a prior constitutional violation is not moot

because    the    plaintiffs’        injury       was    complete       at   the      time   the

violation occurred.            See Central Radio v. City of Norfolk, 811

F.3d 625, 632 (4th Cir. 2016).

      Distinct         from   the     past    prayer           claim,     the      plaintiffs

adequately       alleged      an    independent         claim     for    nominal       damages

based on the district’s past practices of using religious venues

for school events, including the use of Turner Chapel for the

2013 ceremony.          The plaintiffs’ complaint included requests for

a declaratory judgment with respect to both past practices.                                  The

                                             18
complaint also included a general request for damages or other

relief deemed appropriate by the district court.

      In    their       summary     judgment       pleadings,   the       plaintiffs

requested        nominal   damages       against    the    school    district     for

violating their rights based both on the prayer policy and the

chapel policy in place at the time of the 2013 ceremony.                          The

district court, in awarding the plaintiffs $1 in nominal damages

and granting summary judgment in favor of the plaintiffs, stated

that the court’s decision was based on the past prayer claim.

The court made no reference to the past chapel claim in stating

its damages award.           We therefore conclude that, although the

plaintiffs asserted an independent constitutional violation in

their past chapel claim, the district court did not award any

damages for that claim.            Contra Fox v. Bd. of Trs., 42 F.3d 135,

141-42 (2d Cir. 1994) (rejecting claim for nominal damages when

no request for monetary damages was made in the complaint).

      Based on this record, we deny the school district’s motion

to   dismiss      the   plaintiffs’      past   chapel     claim.     Because    the

district court failed to address the merits of that claim, we

remand     for    consideration     by    the   district    court    in   the   first

instance.         See Dandridge v. Williams, 397 U.S. 471, 475 n.6

(1970)     (when    the    trial    court    has    expressed   no    views     on   a

controlling question, it may be appropriate to remand the case



                                           19
rather    than     address    the       merits    of     that    question     first    on

appeal).


                                          III.

       In conclusion, regarding the prospective prayer claim, we

grant the school district’s motion to dismiss the appeal with

respect to the Does, and deny the motion to dismiss the appeal

with respect to AHA.              We vacate and remand for jurisdictional

discovery on this claim, and for amendment of the court’s prior

judgment if necessary.

       Regarding    the   prospective           chapel    claim,    we   dismiss      the

appeal with respect to all plaintiffs.                     Finally, regarding the

past   chapel    claim,      we    deny   the     school    district’s      motion     to

dismiss    the     appeal,        and    remand    for     the     district     court’s

consideration of the merits of this claim in the first instance.


                                                               DISMISSED IN PART;
                                                                 VACATED IN PART;
                                                       REMANDED WITH INSTRUCTIONS




                                           20